EXHIBIT 10.5



SUBSCRIPTION AND STOCKHOLDER AGREEMENT
 
THIS SUBSCRIPTION AND STOCKHOLDER AGREEMENT (this “Agreement”) dated as of April
21, 2006, is by and between BOSTON SCIENTIFIC CORPORATION, a Delaware
corporation (“Boston Scientific”) and ABBOTT LABORATORIES, an Illinois
corporation (“Abbott”).
 
WHEREAS, Boston Scientific and Abbott are parties to that certain Transaction
Agreement dated as of January 8, 2006 (as amended to date and as may be further
amended, restated, supplemented or otherwise modified from time to time, the
“Transaction Agreement”), pursuant to which Abbott agreed, through itself or one
if its affiliates, to acquire the vascular intervention and endovascular
solutions businesses of Guidant Corporation (“Guidant”) on the terms and subject
to the conditions set forth in the Transaction Agreement and the Purchase
Agreement (as hereinafter defined);
 
WHEREAS, the Transaction Agreement provides that, at the Closing, Abbott shall
purchase from Boston Scientific, and Boston Scientific shall issue and sell to
Abbott, shares of common stock, par value $0.01 per share (the “Common Stock”),
of Boston Scientific;
 
WHEREAS, Abbott desires to purchase from Boston Scientific, and Boston
Scientific desires to sell to Abbott, the Shares (as hereinafter defined) upon
the terms and subject to the conditions set forth herein; and
 
WHEREAS, the parties hereto desire to restrict the sale or transfer of the
Shares and to provide for certain rights and obligations in respect of the
Shares, all as hereinafter provided.
 
NOW, THEREFORE, in consideration of the promises and the mutual agreements and
covenants set forth herein, and intending to be legally bound, the parties
hereto agree as follows:
 
ARTICLE I
 
DEFINITIONS
Section 1.1  Definitions. (a) Capitalized terms used herein and not defined
shall have the meanings ascribed to them in that Purchase Agreement, dated as of
the date hereof, between Guidant and Abbott (the “Purchase Agreement”), unless
otherwise indicated.
 
(b)  For purposes of this Agreement, all references to “Abbott” shall refer to
Abbott Laboratories and any of its Affiliates that Abbott Laboratories
designates to purchase Shares in lieu of Abbott in accordance with Section 7.9.

--------------------------------------------------------------------------------


ARTICLE II
 
SALE OF STOCK; SHARE CLOSING; ADDITIONAL ISSUANCES
 
Section 2.1  Purchase and Sale. (a) On the basis of the representations,
warranties, covenants and agreements herein, at the Share Closing (as defined
below), Abbott shall purchase from Boston Scientific, and Boston Scientific
shall issue and sell to Abbott, 56,000,000 shares of Common Stock (the “Shares”)
at a purchase price of $25.00 per Share, for an aggregate purchase price of
$1,400,000,000 (the “Aggregate Stock Purchase Price”); provided that if the
average of the per share closing prices of the shares of Common Stock on the New
York Stock Exchange during the five consecutive trading days ending (and
including) the date that is three trading days prior to the Share Closing Date
(as defined below) is less than $25.00, Abbott shall purchase from Boston
Scientific, and Boston Scientific shall issue and sell to Abbott, the number of
shares of Common Stock (which shall be deemed to be Shares for purposes of this
Agreement) that is equal to the quotient obtained by dividing $1,400,000,000 by
such average per share closing price (the per Share purchase price payable by
Abbott or the applicable Purchaser under this Section 2.1(a) being, the “Stock
Purchase Price”). In no event shall the number of Shares acquired by Abbott
pursuant to this Section 2.1(a) equal or exceed 5% of the number of shares of
Common Stock outstanding immediately following the issuance of Shares pursuant
to this Section 2.1 and the consummation of the Merger, and, in such event, the
number of Shares to be purchased by Abbott hereunder and the Aggregate Stock
Purchase Price shall be reduced accordingly.
 
(b)   At the Share Closing, (i) Abbott shall pay the Aggregate Stock Purchase
Price by wire transfer of immediately available funds to a bank account
designated in writing by Boston Scientific to Abbott not fewer than three
Business Days prior to the Share Closing Date, and (ii) Boston Scientific shall
deliver to Abbott the Shares in either book entry form or evidenced by stock
certificates having the legend described in Section 3.3, as determined by Boston
Scientific not fewer than ten business days prior to the Share Closing Date;
provided, however, that in the event that Boston Scientific determines to issue
the Shares evidenced by stock certificates, Boston Scientific shall deliver such
stock certificates to Abbott or an agent of Abbott (which agent shall be
designated by Abbott not fewer than five business days prior to the Share
Closing Date), and Boston Scientific shall bear any risk of loss related to such
delivery.
 
Section 2.2  Time and Place of Share Closing; Conditions Precedent. (a) The
closing with respect to the purchase and sale of the Shares (the “Share
Closing”) shall take place simultaneously with, and at the same location as, the
Closing contemplated by the Purchase Agreement, or on such other date and at
such other location as mutually agreed between the parties (the date of the
Share Closing, the “Share Closing Date”), provided that the conditions set forth
in Section 2.2(b) and 2.2(c) have been satisfied or waived.
 
(b)  The obligation of Boston Scientific to consummate the transactions
contemplated by this Agreement is subject to the satisfaction or written waiver
by Boston Scientific, at or prior to the Share Closing, of the following
conditions:
 
(i)  each of the representations and warranties of Abbott contained in this
Agreement shall be true and correct in all material respects as of the Share
 
 
2

--------------------------------------------------------------------------------


Closing Date, with the same force and effect as if made as of the Share Closing
Date (other than such representations and warranties as are made as of another
date, which shall be true and correct in all material respects as of such date),
except in either case where any failure of such representations and warranties
to be so true and correct would not materially delay or prevent the consummation
of the transactions contemplated hereby, and the covenants and agreements
contained in this Agreement to be complied with by Abbott on or before the Share
Closing Date shall have been complied with in all material respects;
 
(ii)  all of the respective conditions to Boston Scientific’s, Sub’s and
Guidant’s obligations to consummate the Merger, as set forth in the Merger
Agreement, shall have been satisfied or waived, and each of Boston Scientific
and Sub shall have notified Guidant, and Guidant shall have notified Boston
Scientific and Sub, in writing (with copies of such notices having been
delivered to Abbott) that it is ready, willing and able to consummate the Merger
and that it intends to consummate the Merger immediately following the
consummation of the transactions contemplated by this Agreement, the Purchase
Agreement and the Transaction Agreement; and
 
(iii)  all of the respective conditions to Abbott’s and Guidant’s obligations to
consummate the transactions contemplated by the Purchase Agreement, as set forth
in the Purchase Agreement, shall have been satisfied or waived, and each party
thereto shall have notified the other party in writing (with copies of such
notices having been delivered to Boston Scientific) that it is ready, willing
and able to consummate the transactions contemplated by the Purchase Agreement
and that it shall consummate such transactions simultaneously with the
consummation of the transactions contemplated by this Agreement.
 
(c)  The obligation of Abbott to consummate the transactions contemplated by
this Agreement is subject to the satisfaction or written waiver by Abbott, at or
prior to the Share Closing, of the following conditions:
 
(i)  each of the representations and warranties of Boston Scientific contained
in this Agreement shall be true and correct in all material respects as of the
Share Closing Date, with the same force and effect as if made as of the Share
Closing Date (other than such representations and warranties as are made as of
another date, which shall be true and correct in all material respects as of
such date), except in either case where any failure of such representations and
warranties to be so true and correct would not materially delay or prevent the
consummation of the transactions contemplated hereby, and the covenants and
agreements contained in this Agreement to be complied with by Boston Scientific
on or before the Share Closing Date shall have been complied with in all
material respects;
 
(ii)  all of the respective conditions to Boston Scientific’s, Sub’s and
Guidant’s obligations to consummate the Merger, as set forth in the Merger
Agreement, shall have been satisfied or waived, and each of Boston Scientific
and
 
 
3

--------------------------------------------------------------------------------


 
Sub shall have notified Guidant, and Guidant shall have notified Boston
Scientific and Sub, in writing (with copies of such notices having been
delivered to Abbott) that it is ready, willing and able to consummate the Merger
and that it intends to consummate the Merger immediately following the
consummation of the transactions contemplated by this Agreement, the Purchase
Agreement and the Transaction Agreement; and
 
(iii)  all of the respective conditions to Abbott’s and Guidant’s obligations to
consummate the transactions contemplated by the Purchase Agreement, as set forth
in the Purchase Agreement, shall have been satisfied or waived, and Guidant
shall have notified Abbott in writing that it is ready, willing and able to
consummate the transactions contemplated by the Purchase Agreement and that it
shall consummate such transactions simultaneously with the consummation of the
transactions contemplated by this Agreement.
 
(d)  In the event that Boston Scientific, Sub and Guidant do not complete the
Merger on the same day as, or on the first Business Day following, the Share
Closing Date, then on the second Business Day following the Share Closing Date,
Boston Scientific shall repurchase all of the Shares sold to Abbott pursuant to
Section 2.1 for an amount equal to the Aggregate Stock Purchase Price plus
interest compounded daily on such amount for the period from and including the
Share Closing Date and ending on the date of repayment at the rate publicly
announced by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City.
 
Section 2.3  Additional Issuance of Common Stock; Interest Reimbursement. (a) On
the date (such date, the “Interest Reimbursement Issuance Date”) that is
eighteen months following the Share Closing Date, Boston Scientific shall issue
to Abbott a number of shares of Common Stock, as calculated by Abbott and set
forth in a written notice sent by Abbott to Boston Scientific within three
Business Days prior to the Interest Reimbursement Issuance Date (which notice
shall set forth any relevant calculations), that is equal to the quotient
obtained by dividing the Cost of Borrowing (as defined below) by the average of
the per share closing prices of shares of Common Stock on the New York Stock
Exchange during the twenty consecutive trading days ending (and including) the
date that is five trading days prior to the Interest Reimbursement Issuance Date
(and such shares of Common Stock shall be included in the definition of “Shares”
herein (other than with respect to Section 3.5)) (such price, the “Interest
Reimbursement Share Price”). Any Shares issued to Abbott pursuant to this
Section 2.3 shall, at the time of issuance to Abbott, be registered under the
Securities Act (as defined below). For purposes of this Section 2.3, the “Cost
of Borrowing” means Abbott’s weighted average actual cost of borrowing on a
principal amount equal to the Aggregate Stock Purchase Price during the period
commencing on the Share Closing Date and ending on the Interest Reimbursement
Issuance Date, using for purposes of determining the weighted average actual
cost of borrowing the interest rates payable by Abbott pursuant to borrowings
incurred by it during the period commencing 30 days prior to the Share Closing
Date and ending 30 days prior to the Interest Reimbursement Issuance Date;
provided that Boston Scientific will only be required to reimburse Abbott
pursuant to this Section 2.3 with respect to any Cost of Borrowing greater than
$10 million and less than or equal to $70 million; provided further that, for
purposes of calculating the Cost of Borrowing, (i) the Net Proceeds (as defined
below) to Abbott or any of its
 
 
4

--------------------------------------------------------------------------------


Affiliates from sales of Shares that are retained by Abbott as described in
Section 3.5 shall be deemed to have been applied by Abbott (minus any Taxes) to
reduce the amount of Abbott’s borrowing in respect of the Aggregate Stock
Purchase Price, and (ii) such calculation shall be based solely on the actual
cost of borrowing and shall not be offset by any earnings or other interest
income received by or due to Abbott in respect of any investments or otherwise.
Nothing contained in this Section 2.3 shall require Abbott to make any actual
payment with respect to such borrowing.
 
(b)  Each fiscal quarter following the Share Closing, Abbott shall notify Boston
Scientific in writing of its Cost of Borrowing during the immediately preceding
fiscal quarter. The calculation of the Cost of Borrowing shall be subject to a
one-time audit on or after the Interest Reimbursement Issuance Date by a third
party designated by Boston Scientific and reasonably acceptable to Abbott. The
costs of any such third party audit shall be shared equally by Boston Scientific
and Abbott. In the event the audit discloses that too many or too few Shares
were issued by Boston Scientific pursuant to this Section 2.3 as the result of a
miscalculation of the Cost of Borrowing, Abbott (in the case of an overissuance
of Shares) or Boston Scientific (in the case of an underissuance of Shares), as
applicable, shall make a cash payment to the other party, calculated based on
the Interest Reimbursement Share Price and the number of excess or shortfall
Shares, as applicable, to account for such miscalculation.
 
ARTICLE III
 
CERTAIN RESTRICTIONS ON TRANSFER AND VOTING; USE OF PROCEEDS ON TRANSFER OF
SHARES


Section 3.1  Sale Restrictions. (a) Neither Abbott nor any of its Affiliates
shall sell, transfer, assign or otherwise dispose of, directly or indirectly
(“Transfer”), any Shares during the six-month period following the Share
Closing; provided that if the average of the per share closing prices of shares
of Common Stock on the New York Stock Exchange during any consecutive twenty
trading days during the six-month period following the Share Closing is greater
than $30.00, Abbott may sell Shares in accordance with Article IV during such
six-month period. Subject to the second proviso in Section 4.2(b), neither
Abbott nor any of its Affiliates shall Transfer, during any one-month period
following the Share Closing, a number of Shares that is greater than 8.33% of
the Shares acquired by Abbott at the Share Closing (such number of Shares, the
“Monthly Sale Volume Limitation”); provided, however, that such restrictions on
the ability of Abbott or any of its Affiliates to Transfer Shares shall
terminate on the date that is eighteen months following the Share Closing Date.
The provisions of this Section 3.1(a) may be amended or waived at any time in
accordance with Section 7.11.
 
(b)  Nothing in Section 3.1(a) shall prevent Abbott from Transferring any of its
Shares in any change of control transaction involving Boston Scientific or from
tendering its Shares into any tender offer for the Shares commenced by Boston
Scientific or any other Person.
 
Section 3.2  Violation of Transfer Restrictions. Notwithstanding anything herein
to the contrary, Abbott shall not Transfer any Shares unless such Transfer is
made in accordance with applicable securities laws. Any attempt to Transfer any
Shares in violation of the terms of this Agreement shall be null and void, and
neither Boston Scientific nor any transfer agent
 
5

--------------------------------------------------------------------------------


shall register upon its books any Transfer of Shares by Abbott to any Person
except a Transfer in accordance with this Agreement.
 
Section 3.3  Legends. (a)Each certificate representing Shares shall, except as
otherwise provided in this Section 3.3, be stamped or otherwise imprinted with a
legend substantially in the following form:
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE RESTRICTIONS
ON DISPOSITION OF A SUBSCRIPTION AND STOCKHOLDER AGREEMENT DATED AS OF [______]
[__], 2006, AS THE SAME MAY BE AMENDED FROM TIME TO TIME, BETWEEN ABBOTT
LABORATORIES AND BOSTON SCIENTIFIC CORPORATION.”
 
(b)  Each certificate representing shares of Registrable Stock (as defined
below) shall, except as otherwise provided in this Section 3.3, be stamped or
otherwise imprinted with legends substantially in the following form:
 
(i) “THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE
RESTRICTIONS ON DISPOSITION OF A SUBSCRIPTION AND STOCKHOLDER AGREEMENT DATED AS
OF [______] [__], 2006, AS THE SAME MAY BE AMENDED FROM TIME TO TIME, BETWEEN
ABBOTT LABORATORIES AND BOSTON SCIENTIFIC CORPORATION.”; and
 
(ii) “THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933 AND MAY NOT BE TRANSFERRED OR OTHERWISE
DISPOSED OF UNLESS THEY HAVE BEEN REGISTERED UNDER THAT ACT OR AN EXEMPTION FROM
REGISTRATION IS AVAILABLE.”
 
(c)  Boston Scientific shall, at the request of Abbott, (i) remove from each
certificate evidencing Shares or Registrable Stock the legend described in
Section 3.3(a) and 3.3(b)(i), as applicable, on the earlier to occur of (A) such
time as Abbott and its Affiliates own fewer than 8.33% of the Shares acquired by
Abbott at the Share Closing, and (B) the 18 month anniversary of the Share
Closing, and (ii) remove from each certificate evidencing Registrable Stock the
legend described in Section 3.3(b)(ii) if in the opinion of counsel satisfactory
to Boston Scientific Registrable Stock evidenced thereby may be publicly sold
without registration under the Securities Act or if it is registered. Boston
Scientific shall reasonably cooperate with Abbott to remove the legends
described in Section 3.3(a) and (b) so as to allow Abbott or its Affiliates to
Transfer Shares as permitted by Section 3.1.
 
Section 3.4  Agreement to Vote; Proxies. As of the Share Closing, Abbott shall
grant to Boston Scientific or any of its designees an irrevocable proxy and
shall appoint Boston Scientific or any of its designees as attorney-in-fact for
Abbott and each of its Affiliates that beneficially owns Shares received
pursuant to Sections 2.1 and 2.3, for so long as Abbott and
 
6

--------------------------------------------------------------------------------


such Affiliates beneficially own such Shares, with respect to any matter to be
voted on by stockholders of Boston Scientific. All such Shares shall be voted
proportionately with the vote cast by all other stockholders of Boston
Scientific entitled to vote and voting on such matter. Upon the sale, transfer,
assignment or other disposition of such Shares by Abbott or any Affiliate to an
unaffiliated third party, the proxy granted pursuant to this Section 3.4 with
respect to such Shares so transferred, assigned or disposed shall be
automatically revoked, and the appointment pursuant to this Section 3.4 as
attorney-in-fact with respect to such Shares shall be automatically terminated.
 
Section 3.5  Use of Proceeds on Sale; Loan Prepayment. (a)If, at any time during
the term of the Note, Abbott or any of its Affiliates sells any Shares issued
pursuant to Section 2.1 to any unaffiliated third party, then Abbott and Boston
Scientific shall share in the proceeds per share (net of any underwriting
discounts and commissions) (the "Net Proceeds") as follows:
 
(i)  if the Net Proceeds to Abbott or such Affiliates from any such sales are
less than or equal to 110% of the Stock Purchase Price, Abbott shall retain all
of such Net Proceeds;
 
(ii)  if the Net Proceeds to Abbott or such Affiliates from any such sales are
greater than 110% but equal to or less than 120% of the Stock Purchase Price,
Abbott shall retain the portion of the Net Proceeds equal to 110% of the Stock
Purchase Price, and the portion of the Net Proceeds in excess of 110% of the
Stock Purchase Price (minus any Taxes imposed on Abbott on or with respect to
gain on the Net Proceeds in excess of 110% of the Stock Purchase Price) shall be
immediately applied by Abbott to reduce any amounts then outstanding under the
Note in accordance with Section 3(a) thereof; and
 
(iii)  if the Net Proceeds to Abbott or such Affiliates from any such sales are
greater than 120% of the Stock Purchase Price, Abbott shall retain the portion
of the Net Proceeds equal to 110% of the Stock Purchase Price, the portion of
the Net Proceeds in excess of 110% but less than or equal to 120% of the Stock
Purchase Price (minus any Taxes imposed on Abbott on or with respect to gain on
the Net Proceeds in excess of 110% of the Stock Purchase Price but less than or
equal to 120% of the Stock Purchase Price) shall be immediately applied by
Abbott to reduce any amounts then outstanding under the Note in accordance with
Section 3(a) thereof, and, with respect to all Net Proceeds in excess of 120% of
the Stock Purchase Price, 50% of such excess amount shall be retained by Abbott,
and the remaining 50% (minus any Taxes imposed on Abbott on or with respect to
gain on the remaining 50% of the Net Proceeds in excess of 120% of the Stock
Purchase Price) shall be immediately applied by Abbott to reduce any amounts
then outstanding under the Note in accordance with Section 3(a) thereof.
 
(b)  Abbott shall determine the amount of such Taxes due any Governmental
Authority with respect to any such sale referred to in Section 3.5(a) above
(using for this purpose the highest marginal tax rate under applicable Law) and
shall notify Boston Scientific in writing
 
7

--------------------------------------------------------------------------------


within three Business Days of any sale of Shares by it or any of its Affiliates,
and shall include in such notice the number of Shares sold by it or such
Affiliates, the selling price for such Shares and Net Proceeds for such Shares
and the amount of Taxes payable by Abbott or its Affiliates with respect to such
sale (collectively, the "Sales Information").
 
(c)  If a Governmental Authority ultimately determines that the amount of Taxes
imposed on a sale of the Shares is greater than the amount computed by Abbott,
the principal amount of the Note shall be increased to reflect the increase in
Taxes attributable to proceeds applied by Abbott to reduce amounts outstanding
under the Note (including any Taxes attributable to the increase of the Note).
If the Note is no longer outstanding at the time when Abbott becomes liable for
such increase in Taxes, Boston Scientific shall indemnify Abbott for any such
increase in Taxes, including such Taxes attributable to any such indemnity
payment.
 
(d)  Boston Scientific may request that Abbott provide access to its books and
records to an internationally recognized accounting firm reasonably acceptable
to Abbott for the purpose of verifying the Sales Information. In the event that
the results of any such verification indicate that the aggregate amount of Net
Proceeds applied by Abbott in accordance with this Section 3.5 and pursuant to
Section 3(a) of the Note to reduce amounts outstanding under the Note is
 
(i)  less than the amount calculated by such third party to be so applied by
Abbott, then
 

 
(A)
the principal amount of the Note shall be decreased by an amount equal to such
difference, or

 

 
(B)
if the Note is no longer outstanding at the time such verification is completed,
Abbott shall pay in cash to Boston Scientific an amount equal to such difference
within three Business Days of the delivery to each of Boston Scientific and
Abbott of the final determination by such third party of the results of its
verification; or

 
(ii)  greater than the amount calculated by such third party to be so applied by
Abbott, then
 

 
(A)
the principal amount of the Note shall be increased by an amount equal to such
difference (taking into account any adjustments previously made due to the
imposition of increased Tax liability by a Governmental Authority as provided
above), or

 

 
(B)
if the Note is no longer outstanding at the time such verification is completed,
Boston Scientific shall pay in cash to Abbott an amount equal to such difference
(taking into account any adjustments or indemnity payments previously made due
to the imposition of increased Tax liability by a Governmental Authority as
provided above) within three Business Days of the delivery to each of Boston
Scientific and Abbott of the final determination by such third party of the
results of its verification. Any costs associated with verification of the Sales
Information by the accounting firm shall be borne equally by Boston Scientific
and Abbott.

 
8

--------------------------------------------------------------------------------


Section 3.6  Full Sale and Divestiture of Shares. Subject to Section 3.1(a),
Abbott agrees to Transfer all Shares received pursuant to Sections 2.1 and 2.3
hereof to an unaffiliated third party no later than 30 months following the
Share Closing.
 
Section 3.7  Consistent Reporting for Tax Purposes. Consistent with the
provisions of Section 3.5 regarding the use of the Net Proceeds from the sale of
the Shares, Boston Scientific and Abbott agree that for Tax purposes, Boston
Scientific is selling a partial interest in the Shares to Abbott, and Boston
Scientific is retaining the residual interest in the Shares. Accordingly, upon a
sale of the Shares, Abbott and Boston Scientific agree that each party will
report a sale of the Shares on its Tax returns in the following manner: (a)
Abbott will treat as its amount realized from the sale of the Shares the amount
that corresponds to the Net Proceeds it is entitled to retain under Section 3.5
(not including the amounts that are required under Section 3.5 to be applied to
reduce the outstanding amounts under the Note), (b) Boston Scientific will treat
as its amount realized from the sale of Shares the amount that corresponds to
the Net Proceeds it is entitled to receive under Section 3.5 and that is applied
to reduce the outstanding amounts under the Note, and (c) both Abbott and Boston
Scientific agree to treat the portion of the Net Proceeds that are applied to
reduce the amounts outstanding under the Note pursuant to Section 3.5 as having
been received by Boston Scientific in exchange for its residual interest in the
Shares and then transferred to Abbott as payment of the amounts outstanding
under the Note. The parties further agree not to take any Tax position that is
inconsistent with the foregoing, provided, however, that Boston Scientific shall
bear all costs of defending such Tax position on audit and in litigation.
 
ARTICLE IV
 
REGISTRATION RIGHTS
 
Section 4.1  Definition of Registrable Stock. For purposes of this Agreement,
“Registrable Stock” means the Shares acquired by Abbott pursuant to Section 2.1
or 2.3 as to which the Registration Statement (as defined in Section 4.2) has
not become effective prior to the Share Closing Date, and any securities issued
or issuable with respect to such Shares by way of conversion, exchange,
replacement, stock dividend, stock split or other distribution or in connection
with a combination of shares, recapitalization, merger, consolidation or other
reorganization or otherwise. Any Registrable Stock shall cease to be Registrable
Stock when (i) a registration statement covering such Registrable Stock has been
declared or automatically becomes effective and such Registrable Stock has been
disposed of pursuant to such effective registration statement, (ii) such
Registrable Stock is sold by a Person in a transaction in which the rights of
Abbott under this Article IV are not assigned, or (iii) such Registrable Stock
is sold pursuant to Rule 144(k) (or any similar provision then in force, but not
Rule 144A) under the Securities Act of 1933, as amended (the “Securities Act”)
without registration under the Securities Act.
 
Section 4.2  Registration Rights; Registration Procedures. (a)Boston Scientific
shall (i) file with the Securities and Exchange Commission (the “SEC”) on or
prior to
 
9

--------------------------------------------------------------------------------


the Share Closing Date an automatic shelf registration statement (as defined in
Rule 405 of the Securities Act) on Form S-3 under the Securities Act (the
“Registration Statement”) which in addition to other securities of Boston
Scientific, shall include shares of Common Stock for the issuance of the Shares
issuable by Boston Scientific to Abbott pursuant to this Agreement and (ii)
prior to each of the Share Closing Date and the Interest Reimbursement Issuance
Date, shall pay the required SEC filing fees relating the Shares issuable by
Boston Scientific to Abbott pursuant to this Agreement on such dates,
respectively, within the time required by Rule 456(b)(1) under the Securities
Act in accordance with Rules 456(b) and 457(r) under the Securities Act. To the
extent such issuance of the Shares has not been registered pursuant to an
effective Registration Statement on or prior to the Share Closing Date, Boston
Scientific shall, as promptly as practicable on or following the Share Closing
Date, file with the SEC a “shelf” registration statement on Form S-3 pursuant to
Rule 415 under the Securities Act (including the Registration Statement, to the
extent it is used as a resale shelf registration statement for the Shares, the
“Shelf Registration”) with respect to the Shares issuable by Boston Scientific
to Abbott pursuant to this Agreement, and thereafter shall (x) use its
reasonable best efforts to (A) have the Shelf Registration declared effective
(or take such steps to make it automatically effective) as soon as reasonably
practicable thereafter, and (B) keep the Shelf Registration continuously
effective from the date such Shelf Registration is declared effective until at
least the second anniversary of such effective date (the “Effectiveness Period”)
in order to permit the prospectus forming a part thereof to be usable by Abbott
and its Affiliates during such period and (y) pay the required SEC filing fees
relating to the Shares issuable by Boston Scientific to Abbott pursuant to this
Agreement within the time required by Rule 456(b)(1) under the Securities Act in
accordance with Rules 456(b) and 457(r) under the Securities Act. Boston
Scientific shall use its reasonable best efforts to list the Shares issuable by
Boston Scientific to Abbott pursuant to this Agreement on the New York Stock
Exchange.
 
(b)  Notwithstanding anything to the contrary contained herein, Boston
Scientific shall have the right to defer or delay filing the Shelf Registration
for a period of not more than 60 days, or suspend sales under the Shelf
Registration filed hereunder or defer the updating of such filed Shelf
Registration during no more than two periods aggregating not more than 60 days,
in the event that Boston Scientific furnishes to Abbott a certificate signed by
an authorized officer of Boston Scientific stating that, in the good faith
opinion of the Board of Directors of Boston Scientific, such filing, sale or
update would interfere with any material transaction then being pursued by
Boston Scientific or would otherwise require disclosure of any material event
that Boston Scientific would not otherwise be required to disclose; provided,
however, that Boston Scientific shall extend the Effectiveness Period by the
number of days, if any, during with the registration rights contemplated
hereunder are subject to a deferral or suspension as set forth in this Section
4.2(b); and provided further that in the event of any such deferral or
suspension set forth in this Section 4.2(b), the Monthly Sale Volume Limitation
for each month during the period commencing on the end of such deferral or
suspension and ending on the date on which the Monthly Sale Volume Limitation is
terminated pursuant to Section 3.1 (such period, the “Post-Suspension Period”)
(treating any partial month period and the next full month following the end of
such deferral or suspension as one month) shall be increased proportionately so
that the aggregate number of Shares which Abbott may sell during the
Post-Suspension Period is equal to the number of Shares which Abbott otherwise
would have been able to sell pursuant to Section 3.1 during the Post-Suspension
Period and the period of such deferral or suspension had such deferral or
suspension not occurred.
 
10

--------------------------------------------------------------------------------


 
(c)  Subject to Section 4.2(b), if Boston Scientific files a Shelf Registration
pursuant to Section 4.2(a), Boston Scientific shall, as promptly as practicable:
 
(i)  supplement or amend the Shelf Registration and the prospectus used in
connection therewith (A) as required by the registration form utilized by Boston
Scientific or by the instructions applicable to such registration form or by the
Securities Act, (B) as required for any given offering or to correct any untrue
statement of a material fact or to remedy any omission of a material fact
required to be stated therein or necessary to make the statements therein not
misleading in light of the circumstances under which they were made and (C) to
include in such Shelf Registration any additional securities that become
Registrable Stock by operation of the definition thereof;
 
(ii)  notify Abbott (A) when the Shelf Registration or any amendment thereto has
been filed or becomes effective, the prospectus or any amendment or supplement
to the prospectus has been filed, (B) of any request by the SEC for amendments
or supplements to the Shelf Registration or the prospectus or for additional
information, (C) of the issuance by the SEC of any stop order or cease trade
order suspending the effectiveness of the Shelf Registration or any order
preventing or suspending the use of any preliminary prospectus or prospectus,
including the receipt of any notice of objection by the SEC to the use of the
Shelf Registration or any post-effective amendment thereto pursuant to Rule
401(g)(2) under the Securities Act or the initiation or, to the extent known by
Boston Scientific, threatening, of any proceedings for such purposes, and (D) of
the receipt by Boston Scientific of any written notification with respect to the
suspension of the qualification of the Registrable Stock for offering or sale in
any jurisdiction or the initiation or threatening of any proceedings for such
purposes;
 
(iii)  use its reasonable best efforts to obtain the withdrawal of any stop
order, cease trade order or other order suspending the use of any preliminary
prospectus or prospectus or suspending any qualification of the Registrable
Stock covered by the Shelf Registration or the resolution of any objection of
the SEC pursuant to Rule 401(g)(2) and provide prompt notice to Abbott of such
withdrawal or resolution;
 
(iv)  furnish to Abbott such numbers of copies of the Shelf Registration and the
prospectus included therein, including each preliminary prospectus and any
amendments or supplements thereto in conformity with the requirements of the
Securities Act, any exhibits filed therewith and such other documents and
information as Abbott may reasonably request;
 
(v)  use all reasonable best efforts to register or qualify the Registrable
Stock covered by the Shelf Registration under such other securities or blue sky
Laws of such jurisdiction within the United States as shall be reasonably
appropriate for the distribution of the Registrable Stock covered by the Shelf
Registration; provided, however, that Boston Scientific shall not be required in
connection therewith or as a condition thereto to qualify to do business in or
to
 
11

--------------------------------------------------------------------------------


 
file a general consent to service of process in any jurisdiction wherein it
would not but for the requirements of this paragraph 4.2(c)(v) be obligated to
do so; and provided further, that Boston Scientific shall not be required to
qualify such Registrable Stock in any jurisdiction in which the securities
regulatory authority requires that Abbott or any of its Affiliates submit any
Registrable Stock to the terms, provisions and restrictions of any escrow,
lockup or similar agreement(s) for consent to sell Registrable Stock in such
jurisdiction unless Abbott or such Affiliate agrees to do so;
 
(vi)  promptly notify Abbott upon becoming aware of the happening of any event
as a result of which the prospectus included in such Shelf Registration, as then
in effect, includes an untrue statement of a material fact or omits to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances under which they were made,
and, at the request of Abbott, promptly prepare and furnish to Abbott (and file
such supplement or amendment with the SEC if required) a reasonable number of
copies of a supplement to or an amendment of such prospectus as may be necessary
so that, as thereafter delivered to the purchasers of such securities, such
prospectus shall not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances under which they
were made. In the event Boston Scientific shall give such notice, Boston
Scientific shall extend the Effectiveness Period by the number of days during
the period from and including the date of the giving of such notice to the date
when Boston Scientific shall make available to Abbott such supplemented or
amended prospectus; and
 
(vii)  enter into customary agreements and take such other actions as are
reasonably required in order to expedite or facilitate the disposition of the
Registrable Stock to be so included in the Shelf Registration. Boston Scientific
shall take any such other actions as are necessary to otherwise comply with all
applicable rules and regulations of the SEC.
 
(d)  It shall be a condition precedent to the obligations of Boston Scientific
to take any action pursuant to this Section 4.2 that Abbott and its Affiliates
shall furnish to Boston Scientific such information regarding themselves, the
Registrable Stock held by them, and the intended method of disposition of such
securities as Boston Scientific shall reasonably request and as shall be
required in connection with the action to be taken by Boston Scientific
hereunder.
 
(e)  All expenses incurred in connection with the Registration Statement and
Shelf Registration, if any, excluding underwriters’ discounts and commissions,
but including all registration, filing and qualification fees (including SEC and
New York Stock Exchange fees and expenses), word processing, duplicating,
printers’ and accounting fees, listing fees, messenger and delivery expenses,
all fees and expenses of complying with state securities or blue sky Laws and
the fees and disbursements of counsel for Boston Scientific, shall be paid by
Boston Scientific. Abbott shall bear and pay the underwriting commissions and
discounts applicable to Registrable Stock offered for its account and the fees
and disbursements of its counsel in connection with any registrations, filings
and qualifications made pursuant to this Agreement.
 
12

--------------------------------------------------------------------------------


(f)  Boston Scientific shall indemnify and hold harmless Abbott and its
Affiliates, officers and directors against any losses, claims, damages or
liabilities, joint or several, to which they may become subject under the
Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities (or proceedings in respect thereof) arise out of or are based on any
untrue or alleged untrue statement of any material fact contained in the
Registration Statement or the Shelf Registration, as applicable, including any
prospectus filed under Rule 424 under the Securities Act, any preliminary
prospectus, any free writing prospectus (as defined in Rule 405 under the
Securities Act) or any “issuer information” filed or required to be filed
pursuant to Rule 433(d) under the Securities Act or any amendments or
supplements thereto or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, and shall reimburse
Abbott and its Affiliates, officers and directors for any legal or other
expenses reasonably incurred by them (but not in excess of expenses incurred in
respect of one counsel for all of them (in addition to local counsel)) in
connection with investigating or defending any such loss, claim, damage,
liability or action; provided, however, that the indemnity agreement contained
in this Section 4.2(f) shall not apply to amounts paid in settlement of any such
loss, claim, damage, liability or action if such settlement is effected without
the consent of Boston Scientific (which consent shall not be unreasonably
withheld); provided, further, that Boston Scientific shall not be liable to
Abbott or its Affiliates, officers or directors in any such case for any such
loss, claim, damage, liability or action to the extent that it arises out of or
is based upon an untrue statement or alleged untrue statement or omission or
alleged omission made in connection with such Registration Statement, Shelf
Registration, preliminary prospectus, final prospectus or amendments or
supplements thereto, in reliance upon and in conformity with written information
furnished to Boston Scientific or its representatives expressly for use in
connection with such registration by Abbott or any of its Affiliates or
representatives.
 
(g)  Abbott shall indemnify and hold harmless Boston Scientific, its Affiliates,
officers and directors and each agent and any underwriter for Boston Scientific
(within the meaning of the Securities Act) against any losses, claims, damages
or liabilities, joint or several, to which Boston Scientific or any such
Affiliate, officer, director, agent or underwriter may become subject, under the
Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities (or proceedings in respect thereof) arise out of or are based upon
any untrue statement or alleged untrue statement of any material fact contained
in the Registration Statement or Shelf Registration, as applicable, including
any prospectus filed under Rule 424 under the Securities Act, any preliminary
prospectus, any free writing prospectus (as defined in Rule 405 under the
Securities Act) or any “issuer information” filed or required to be filed
pursuant to Rule 433(d) under the Securities Act or any amendments or
supplements thereto or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, in each case to the
extent that such untrue statement or alleged untrue statement or omission or
alleged omission was made in such Registration Statement, Shelf Registration,
preliminary or final prospectus, or amendments or supplements thereto, in
reliance upon and in conformity with written information furnished to Boston
Scientific or its representatives by or on behalf of Abbott or any of its
Affiliates expressly for use in connection with such registration; and Abbott
shall reimburse any legal or other expenses reasonably incurred by Boston
Scientific or any such Affiliate, officer, director, agent or underwriter in
connection with investigating or defending any such loss, claim, damage,
liability or action; provided, however, that the indemnity agreement contained
in this
 
13

--------------------------------------------------------------------------------


 Section 4.2(g) shall not apply to amounts paid in settlement of any such loss,
claim, damage, liability or action if such settlement is effected without the
consent of Abbott (which consent shall not be unreasonably withheld).
 
(h)  Promptly after receipt by an indemnified party under Section 4.2(f) or (g),
as applicable, of notice of the commencement of any action, such indemnified
party shall, if a claim in respect thereof is to be made against any
indemnifying party under Section 4.2(f) or (g), as applicable, notify the
indemnifying party in writing of the commencement thereof, and the indemnifying
party shall have the right to participate in and assume the defense thereof with
counsel selected by the indemnifying party and reasonably satisfactory to the
indemnified party (unless (i) such indemnified party reasonably objects to such
assumption on the grounds that there may be defenses available to it which are
different from or in addition to those available to such indemnifying party,
(ii) the indemnifying party and such indemnified party shall have mutually
agreed to the retention of such counsel or (iii) in the reasonable opinion of
such indemnified party, representation of such indemnified party by the counsel
retained by the indemnifying party would be inappropriate due to actual or
potential differing interests between such indemnified party and any other party
represented by such counsel in such proceeding, in which case the indemnified
party shall be reimbursed by the indemnifying party for the reasonable expenses
incurred in connection with retaining separate legal counsel); provided,
however, that an indemnified party shall have the right to retain its own
counsel, with all fees and expenses thereof to be paid by such indemnified
party, and to be apprised of all progress in any proceeding the defense of which
has been assumed by the indemnifying party, it being understood that the
indemnifying party will control such defense. The failure to notify an
indemnifying party promptly of the commencement of any such action shall not
relieve the indemnifying party from any liability in respect of such action
which it may have to such indemnified party on account of the indemnity
contained in Section 4.2(f) or (g), as applicable, unless (and only to the
extent) the indemnifying party was prejudiced by such failure, and in no event
shall such failure relieve the indemnifying party from any other liability which
it may have to such indemnified party. No indemnifying party shall, without the
prior written consent of the indemnified party (which consent will not be
unreasonably withheld), effect any settlement, compromise or discharge of any
claim or pending or threatened proceeding in respect of which the indemnified
party is or could have been a party and indemnity could have been sought
hereunder by such indemnified party, unless such settlement, compromise or
discharge includes an unconditional release of such indemnified party from all
liability arising out of such claim or proceeding.
 
(i)  To the extent any indemnification by an indemnifying party is prohibited or
limited by Law, the indemnifying party, in lieu of indemnifying such indemnified
party, shall contribute to the amount paid or payable by such indemnified party
as a result of such losses, claims, damages or liabilities in such proportion as
is appropriate to reflect the relative fault of the indemnifying party and
indemnified party in connection with the actions which resulted in such losses,
claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative fault of such indemnifying party and indemnified
party shall be determined by reference to, among other things, whether any
action in question, including any untrue or alleged untrue statement of material
fact or omission or alleged omission to state a material fact, has been made by,
or relates to information supplied by, such indemnifying party or indemnified
party, and the parties’ relative intent, knowledge, access to information and
opportunity to
 
14

--------------------------------------------------------------------------------


correct or prevent such action. The amount paid or payable by a party as a
result of the losses, claims, damages or liabilities referred to above shall be
deemed to include any legal or other fees or expenses reasonably incurred by
such party in connection with any investigation or proceeding. In no event shall
the liability of any indemnifying party be greater in amount than the amount for
which such indemnifying party would have been obligated to pay by way of
indemnification if the indemnification provided for under Section 4.2(f) or (g)
hereof had been available under the circumstances. The parties hereto agree that
it would not be just and equitable if contribution pursuant to this
Section 4.2(i) were determined by pro rata allocation or by any other method of
allocation which does not take account of the equitable considerations referred
to in this Section 4.2(i). No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.
 
(j)  The indemnification provided in this Agreement will remain in full force
and effect regardless of any investigation made by or on behalf of the
indemnified party or any officer, director or Affiliate of such indemnified
party and will survive the Transfer of the securities.
 
(k)  The obligations in Sections 4.2(f) through (i) shall be in addition to any
liability that any party may otherwise have to any party.
 
Section 4.3  Rule 144 Sales. If the issuance of the Shares has not been
registered pursuant to an effective Registration Statement on or prior to the
Share Closing, then, following the expiration of the Effectiveness Period of the
Shelf Registration, Boston Scientific shall (a) timely file with the SEC all
reports and other filings required under the Exchange Act for Abbott or its
Affiliates to sell Shares pursuant to Rule 144 or any similar rule or regulation
hereafter adopted by the SEC, and (b) take such further action and shall offer
all reasonable and necessary assistance including, without limitation, the
delivery of a legal opinion letter and instructions to Boston Scientific’s stock
transfer agent to enable the sale by Abbott or its Affiliates of Registrable
Stock pursuant to said Rule 144 or any similar rule or regulation.
 
ARTICLE V
 
REPRESENTATIONS, WARRANTIES AND AGREEMENTS OF BOSTON SCIENTIFIC
 
Boston Scientific hereby represents and warrants to Abbott as follows:
 
(a)  Boston Scientific is a corporation duly incorporated, validly existing and
in good standing under the Laws of the State of Delaware.
 
(b)  Boston Scientific has all requisite corporate power and authority to
execute and deliver this Agreement and to perform its obligations hereunder and
to consummate the transactions contemplated hereby. The execution and delivery
by Boston Scientific of this Agreement, the performance by Boston Scientific of
its obligations hereunder and the consummation by Boston Scientific of the
transactions contemplated hereby have been duly and validly authorized by all
necessary corporate proceedings on the part of Boston Scientific and no other
corporate action on the part of Boston Scientific is necessary for the
execution, delivery
 
15

--------------------------------------------------------------------------------


and performance by Boston Scientific of this Agreement and the consummation by
Boston Scientific of the transactions contemplated hereby. This Agreement has
been duly executed and delivered by Boston Scientific, and assuming the due
authorization, execution and delivery hereof by Abbott, constitutes a legal,
valid and binding obligation of Boston Scientific, enforceable against it in
accordance with its terms except to the extent that its enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or other laws
relating to or affecting creditors’ rights generally and by general equity
principles.
 
(c)  (i) At the time of filing the Registration Statement (or the Shelf
Registration, to the extent an automatic shelf registration statement (as
defined in Rule 405 of the Securities Act)), (ii) at the time of the most recent
amendment thereto for the purposes of complying with Section 10(a)(3) of the
Securities Act (whether such amendment was by post-effective amendment,
incorporated report filed pursuant to Section 13 or 15(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) or form of prospectus),
and (iii) at the time Boston Scientific or any person acting on its behalf
(within the meaning, for this clause only, of Rule 163(c) under the Securities
Act) made any offer relating to the Shares in reliance on the exemption of Rule
163 under the Securities Act, Boston Scientific was, or is (as the case may be),
a “well-known seasoned issuer” as defined in Rule 405 under the Securities Act;
and (B) at the earliest time after the filing of the Registration Statement (or
the Shelf Registration, to the extent an automatic shelf registration statement
(as defined in Rule 405 of the Securities Act)) that Boston Scientific or
another offering participant made a bona fide offer (within the meaning of Rule
164(h)(2) under the Securities Act) of the Shares, Boston Scientific was not an
“ineligible issuer” as defined in Rule 405 under the Securities Act.
 
(d)  All Shares issued pursuant to Sections 2.1 and 2.3 shall, when issued, be
validly issued, fully paid and nonassessable, and shall be free and clear of any
liens, claims, charges and encumbrances other than those imposed as a result of
any action by Abbott or any of its Affiliates.
 
ARTICLE VI
 
REPRESENTATIONS, WARRANTIES AND AGREEMENTS OF ABBOTT
 
Abbott hereby represents and warrants to Boston Scientific as follows:
 
(a)  Abbott is a corporation duly incorporated, validly existing and in good
standing under the Laws of the State of Illinois.
 
(b)  Abbott has all requisite corporate power and authority to execute and
deliver this Agreement and to perform its obligations hereunder and to
consummate the transactions contemplated hereby. The execution and delivery by
Abbott of this Agreement, the performance by Abbott of its obligations hereunder
and the consummation by Abbott of the transactions contemplated hereby have been
duly and validly authorized by all necessary corporate proceedings on the part
of Abbott and no other corporate action on the part of Abbott is necessary for
the execution, delivery and performance by Abbott of this Agreement and the
consummation by Abbott of the transactions contemplated hereby. This Agreement
has been duly executed and delivered by Abbott, and assuming the due
authorization, execution and
 
16

--------------------------------------------------------------------------------


delivery hereof by Boston Scientific, constitutes a legal, valid and binding
obligation of Abbott, enforceable against it in accordance with its terms except
to the extent that its enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or other laws relating to or affecting creditors’
rights generally and by general equity principles.
 
ARTICLE VII
 
MISCELLANEOUS
 
Section 7.1  Acknowledgement. The parties hereby acknowledge that this Agreement
is being entered into by the parties pursuant to Article VI of the Transaction
Agreement. The parties further acknowledge and agree that the entry of the
parties hereto into this Agreement shall in no way affect the effectiveness of
the Transaction Agreement and the Transaction Agreement shall remain in full
force and effect pursuant to the terms thereof; provided, however, that to the
extent that any of the provisions of this Agreement conflict with any provisions
of the Transaction Agreement, the provisions herein shall control.
 
Section 7.2  No Inconsistent Agreements. Boston Scientific will not hereafter
enter into any agreement with respect to its securities that would materially
impede the rights granted to Abbott in this Agreement.
 
Section 7.3  Recapitalization, Exchanges, etc. In the event that any capital
stock or other securities issued in respect of, in exchange for, or in
substitution of, any Shares by reason of any reorganization, recapitalization,
reclassification, merger, consolidation, spin-off, partial or complete
liquidation, stock dividend, split-up, sale of assets, distribution to
stockholders or combination of the Shares or any other change in capital
structure of Boston Scientific, appropriate adjustments shall be made with
respect to the relevant provisions of this Agreement so as to fairly and
equitably preserve, as far as practicable, the original rights and obligations
of the parties hereto under this Agreement, and the term “Shares,” as used
herein, shall be deemed to include shares of such capital stock or other
securities, as appropriate.
 
Section 7.4  Expenses. Except as otherwise specified in this Agreement, all
costs and expenses, including fees and disbursements of counsel, incurred in
connection with this Agreement and the transactions contemplated hereby shall be
borne by the party incurring such costs and expenses, whether or not the Share
Closing shall have occurred.


Section 7.5  Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given or made (and
shall be deemed to have been duly given or made upon receipt) by delivery in
person, by an internationally recognized overnight courier service, by
facsimile, by e-mail or by registered or certified mail (postage prepaid, return
receipt requested) to the respective parties hereto at the following addresses
(or at such other address for a party as shall be specified in a notice given in
accordance with this Section 7.5):


17

--------------------------------------------------------------------------------


(i)  if to Abbott:


Abbott Laboratories
Dept. 0392, Bldg. AP6D
100 Abbott Park Road
Abbott Park, Illinois 60064-3500
Fax: (847) 935-8207
Attention: Chief Operating Officer, Medical Products Group


with a copy to:


Abbott Laboratories
Dept. 364, Bldg. AP6D
100 Abbott Park Road
Abbott Park, Illinois 60064-6020 USA
Fax: (847) 938-6277
Attention: General Counsel


and


Abbott Laboratories
Dept. 312, Bldg. AP6D
100 Abbott Park Road
Abbott Park, Illinois 60064-6028 USA
Fax: (847) 938-6307
Attention: Treasurer


and a copy to:


Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, NY 10017-3903
Fax: (212) 455-2502
Attention: Charles I. Cogut
    William E. Curbow


(ii)  if to Boston Scientific:


Boston Scientific Corporation
One Boston Scientific Place
Natick, Massachusetts 01760
Fax: (508) 650-8960
Attention: General Counsel
 
18

--------------------------------------------------------------------------------




with a copy to:


Shearman & Sterling LLP
599 Lexington Avenue
New York, NY 10022-6069
Fax: (212) 848-7179
Attention: Peter D. Lyons
    Clare O’Brien


Section 7.6  Public Announcements. Each party to this Agreement shall consult
with the other party before issuing, and shall provide the other party the
opportunity to review and comment upon, any press release or other public
announcement in respect of this Agreement or the transactions contemplated
hereby and shall not issue any press release or other public statements or
otherwise communicate with any news media regarding this Agreement and/or the
transactions contemplated hereby without the consultation and prior written
consent of the other party unless otherwise required by Law or applicable stock
exchange regulation and then only with such advance notice to and consultation
with the other party as is practical. The parties to this Agreement shall
cooperate as to the timing and contents of any such press release, public
announcement or communication. Notwithstanding the foregoing, neither party
shall have any obligation to consult with the other party or provide the other
party with an opportunity to review and comment upon any press release or other
public announcement announcing a termination of this Agreement, and such party
may issue such press release or public announcement or otherwise communicate
with any news media regarding such termination without the consent of the other
party; provided, however, that the non-terminating party shall have received
advance written notice of the other party’s intention to terminate this
Agreement. 


Section 7.7  Term; Termination. This Agreement shall terminate in full on the
earlier of (i) the fifth anniversary of the date hereof; or (ii) that time when
Abbott ceases to beneficially own any Shares purchased pursuant to this
Agreement (or other securities issued in substitution or exchange therefor
pursuant to Section 7.3). This Agreement will also terminate at any time prior
to the Share Closing:
 
(a)  by mutual written consent of Boston Scientific and Abbott;
 
(b)  by either Boston Scientific or Abbott, if the Share Closing shall not have
occurred by September 30, 2006; provided, however, that the right to terminate
this Agreement under this Section 7.7(b) shall not be available to any party
whose failure to fulfill any obligation under this Agreement shall have been the
cause of, or shall have resulted in the failure of the Share Closing to
occurring prior to such date;
 
(c)  by either Boston Scientific or Abbott in the event that any Governmental
Order restraining, enjoining or otherwise prohibiting the transactions
contemplated by this Agreement and/or the Purchase Agreement shall have become
final and non-appealable; or
 
(d)  immediately, without any action by either Boston Scientific or Abbott, upon
any termination of the Merger Agreement.
 
19

--------------------------------------------------------------------------------


Notwithstanding the foregoing, any termination pursuant to this Section 7.6 will
not relieve any party for any liability arising from a breach of representation,
warranty, covenant or agreement in this Agreement occurring prior to such
termination.
 
Section 7.8  Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any Law or public policy, all
other terms and provisions of this Agreement shall nevertheless remain in full
force and effect for so long as the economic or legal substance of the
transactions contemplated by this Agreement is not affected in any manner
materially adverse to either party hereto. Upon such determination that any term
or other provision is invalid, illegal or incapable of being enforced, the
parties hereto shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties as closely as possible in an
acceptable manner in order that the transactions contemplated by this Agreement
are consummated as originally contemplated to the greatest extent possible.


Section 7.9  Entire Agreement. This Agreement, the Transaction Agreement and the
Purchase Agreement constitute the entire agreement of the parties hereto with
respect to the subject matter hereof and thereof and supersede all prior
agreements and undertakings, both written and oral, between Boston Scientific
and Abbott with respect to the subject matter hereof and thereof.


Section 7.10  Assignment. This Agreement may not be assigned without the express
written consent of Boston Scientific and Abbott (which consent may be granted or
withheld in the sole discretion of Boston Scientific or Abbott), as the case may
be; provided, however, that Abbott may, without the consent of Boston
Scientific, assign its rights and obligations, in whole or in part, under this
Agreement to one or more of its controlled Affiliates, except that no such
assignment shall relieve Abbott from the performance of its obligations
hereunder. Any purported assignment in contravention of this provision shall be
null and void.


Section 7.11  Amendment. This Agreement may not be amended or modified except
(a) by an instrument in writing signed by, or on behalf of, Boston Scientific
and Abbott or (b) by a waiver in accordance with Section 7.12.


Section 7.12  Waiver. Each party to this Agreement may (a) extend the time for
the performance of any of the obligations or other acts of the other party,
(b) waive any inaccuracies in the representations and warranties of the other
party contained herein or (c) to the extent permitted by applicable Law, waive
compliance with any of the agreements of the other party or conditions to such
party’s obligations contained herein. Any such extension or waiver shall be
valid only if set forth in an instrument in writing signed by the party to be
bound thereby. Any waiver of any term or condition shall not be construed as a
waiver of any subsequent breach or a subsequent waiver of the same term or
condition, or a waiver of any other term or condition of this Agreement. The
failure of either party hereto to assert any of its rights hereunder shall not
constitute a waiver of any of such rights.


Section 7.13  No Third Party Beneficiaries. This Agreement shall be binding upon
and inure solely to the benefit of the parties hereto and their respective
successors and permitted assigns and nothing herein is intended to or shall
confer upon any other Person any legal
 
20

--------------------------------------------------------------------------------


or equitable right, benefit or remedy of any nature whatsoever, including any
rights of employment for any specified period, under or by reason of this
Agreement.


Section 7.14  Other Remedies; Specific Performance. Except as otherwise provided
herein, any and all remedies herein expressly conferred upon a party will be
deemed cumulative with and not exclusive of any other remedy conferred hereby,
or by Law or equity upon such party, and the exercise by a party of any one
remedy will not preclude the exercise of any other remedy. The parties hereto
agree that irreparable damage would occur in the event that any provision of
this Agreement is not performed in accordance with its specific terms or is
otherwise breached. It is accordingly agreed that the parties shall be entitled
to seek an injunction or injunctions to prevent breaches of this Agreement and
to enforce specifically the terms and provisions hereof in any court of the
United States or any state having jurisdiction, this being in addition to any
other remedy to which they are entitled at Law or in equity.


Section 7.15  Interpretive Rules. The words “hereof,” “herein” and “hereunder”
and words of similar import when used in this Agreement refer to this Agreement
as a whole and not to any particular provision of this Agreement, and all
Article and Section references are to this Agreement unless otherwise specified.
The words “include,” “includes” and “including” will be deemed to be followed by
the phrase “without limitation.” The table of contents and headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement. No provision of this Agreement
shall be construed to require either party or their respective officers,
directors, subsidiaries or Affiliates to take any action which would violate or
conflict with any applicable Law. The word “if” means “if and only if.” The word
“or” shall not be exclusive. The meanings given to terms defined herein will be
equally applicable to both the singular and plural forms of such terms. Whenever
the context may require, any pronoun includes the corresponding masculine,
feminine and neuter forms. Except as otherwise expressly provided herein, all
references to “$” will be deemed references to the lawful money of the United
States of America.


Section 7.16  Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York. All Actions arising out
of or relating to this Agreement shall be heard and determined exclusively in
any New York federal court sitting in the Borough of Manhattan of The City of
New York; provided, however, that if such federal court does not have
jurisdiction over such Action, such Action shall be heard and determined
exclusively in any New York state court sitting in the Borough of Manhattan of
The City of New York. Consistent with the preceding sentence, the parties hereto
hereby (a) submit to the exclusive jurisdiction of any federal or state court
sitting in the Borough of Manhattan of The City of New York for the purpose of
any Action arising out of or relating to this Agreement brought by either party
hereto and (b) irrevocably waive, and agree not to assert by way of motion,
defense, or otherwise, in any such Action, any claim that it is not subject
personally to the jurisdiction of the above-named courts, that its property is
exempt or immune from attachment or execution, that the Action is brought in an
inconvenient forum, that the venue of the Action is improper, or that this
Agreement or the transactions contemplated by this Agreement may not be enforced
in or by any of the above-named courts. Each party further irrevocably consents
to the service of process out of any of the aforementioned courts in any such
Action by the mailing of copies thereof by mail to such party at its address set
forth in this
 
21

--------------------------------------------------------------------------------


Agreement, such service of process to be effective upon acknowledgment of
receipt by registered mail; provided, however, that nothing in this Section 7.16
shall affect the right of any party to serve legal process in any other manner
permitted by law. The consent to jurisdiction set forth in this Section 7.16
shall not constitute a general consent to service of process in the State of New
York and shall have no effect for any purpose except as provided in this Section
7.16.


Section 7.17  Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY WAIVES TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT. EACH OF THE PARTIES HERETO HEREBY (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED
TO ENTER INTO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 7.17.


Section 7.18  Counterparts. This Agreement may be executed and delivered
(including by facsimile transmission) in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
shall be deemed to be an original, but all of which taken together shall
constitute one and the same agreement.


[remainder of page intentionally left blank]
 


 


22

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Agreement has been signed by or on behalf of each of
the parties as of the day first above written.
 

        BOSTON SCIENTIFIC CORPORATION  
   
   
    By:   /s/  Lawrence C. Best  

--------------------------------------------------------------------------------

Name:  Lawrence C. Best   Title:    Executive Vice President and Chief Financial
Officer

 

        ABBOTT LABORATORIES   
   
   
    By:   /s/  Thomas C. Freyman  

--------------------------------------------------------------------------------

Name:  Thomas C. Freyman
  Title:     Executive Vice President, Finance and  Chief Financial Officer

 




 






23

--------------------------------------------------------------------------------



